Stephens, J.
1. In a suit upon a promissory note, where the defendants pleaded that they were sureties upon the note and that after its execution the note was materially altered by the plaintiff, who was the payee, testimony of the defendants to the effect that they signed the note in its original and unaltered condition and left it in the hands • of the maker before delivery to the plaintiff, was alone insufficient to authorize the inference that the .note was altered by the plaintiff.
2. There being positive, uncontradicted, and unimpeaclied testimony of the plaintiff to the effect that the note sued on was not altered by him, and it being undisputed that the defendants executed the note, there was no evidence to sustain the plea that the note was altered by the plaintiff. The court did not err in excluding the defendant’s testimony as above indicated and in directing a verdict for the plaintiff.

Judgment affirmed.


Jenkins, P. J., and Bell, J., concur.